                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


NEHEMIAS HUERTAS, JR,

                       Plaintiff,

               v.                                           Case No. 19-cv-0592-bhl

TAYLOR E WAITE, et al.,

                       Defendants.


                                            ORDER


       Plaintiff Nehemias Huertas, Jr., who is representing himself, is proceeding with a claim

that various defendants were deliberately indifferent towards his serious medical condition at the

Milwaukee County House of Corrections. Dkt. No. 18. On May 24, 2021, Huertas filed a “motion

for spoliation sanctions” against correctional officers Taylor Waite and Shaquoya Murry. Dkt.

No. 106. Huertas states that Waite and Murry intentionally failed to preserve videotape evidence

of the incidents they were involved in, which occurred on March 5, 2019 (Waite) and April 29,

2019 (Murry). Id. at 1-2; see also Dkt. No. 18 at 3 and 6. Huertas filed the original complaint in

this case on April 24, 2019. Dkt. No. 1. Huertas filed a letter about his original complaint on May

6, 2019; and he made his first official request for preservation of videotape evidence on July 3,

2019. Dkt. No. 106 at 1-2. Huertas then filed numerous other requests for preservation of

videotape evidence between July 3, 2019 and March 12, 2021. Id. at 2. On November 14, 2019,

Huertas filed the operative amended complaint in this case. Dkt. No. 12-1. On May 5, 2021,

defense counsel notified Huertas during discovery that no surveillance video from the House of

Corrections exists because he did not make a timely request for preservation of videotape evidence.

Dkt. No. 106 at 2-3.



         Case 2:19-cv-00592-BHL Filed 07/21/21 Page 1 of 3 Document 120
       A court’s inherent power to impose spoliation sanctions arises only if a party destroys

evidence in bad faith. See Bracey v. Grondin, 712 F.3d 1012, 1018–19 (7th Cir. 2013). “Bad

faith” means destruction of evidence “for the purpose of hiding adverse information.” Id. at 1019

(quoting Faas v. Sears, Roebuck & Co., 532 F.3d 633, 644 (7th Cir. 2008). “The crucial element

is not that the evidence was destroyed but rather the reason for the destruction.” Park v. City of

Chicago, 297 F.3d 606, 615 (7th Cir. 2002) (quoting S.C. Johnson & Son, Inc. v. Louisville &

Nashville R.R. Co., 695 F.2d 253, 258 (7th Cir. 1982)). The plaintiff bears the burden to show bad

faith. See Bracey, 712 F.3d at 1019.

       Defendants Waite and Murry explain that surveillance video at the House of Corrections

is overwritten every 30 days and video is not preserved unless there is a specific request for storage

of the video which identifies the location, time, and date of the video. Dkt. No. 118 at 2. Huertas

states that he made his first request for preservation of videotape evidence on July 3, 2019. Dkt.

No. 106 at 2. The problem for Huertas is that this request was made more than 30 days after March

5, 2019 (the incident involving Waite) and April 29, 2019 (the incident involving Murry). Thus,

by the time Huertas made the request for preservation of videotape evidence, the videos were

already overwritten and no longer existed. Given this chronology, the Court cannot conclude that

either Waite or Murry acted in bad faith in failing to preserve video evidence that was already

unavailable by the time either would have been aware of a potential dispute involving the evidence.

Indeed, Huertas did not file a reply to the defendants’ response and has not identified any reason

to suggest Waite or Murry would have known, before the lawsuit was filed, that litigation would

be “pending,” thereby triggering their duty to preserve videotape evidence.




         Case 2:19-cv-00592-BHL Filed 07/21/21 Page 2 of 3 Document 120
       In short, Huertas fails to meet his burden to show that Waite and Murry destroyed evidence

in bad faith in an effort to hide adverse evidence. Accordingly, the Court will deny Huertas’s

motion for spoliation sanctions.

       IT IS THEREFORE ORDERED that the plaintiff’s motion for spoliation sanctions (Dkt.

No. 106) is DENIED.

       Dated at Milwaukee, Wisconsin this 21st day of July, 2021.

                                                    s/ Brett H. Ludwig
                                                    Brett H. Ludwig
                                                    United States District Judge




         Case 2:19-cv-00592-BHL Filed 07/21/21 Page 3 of 3 Document 120
